DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 4/26/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 4/26/2021 have been fully considered and they are persuasive. 
Allowable Subject Matter
	Claims 1, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art of Soudier (US 2007/0016340 A1) teaches 	A diagnostic system for a DC-DC voltage converter (See Para[0026)
a microcontroller having a first diagnostic handler application (See Para[0028])	However the prior art searched fails to teach or make obvious	the first application setting a first non-recoverable diagnostic flag associated with the DCDC

flag to the first diagnostic handler application; the first encoded value having each nibble thereof selected from an odd Karnaugh set of binary values;
the second application setting a second non-recoverable diagnostic flag associated with the DC-DC voltage converter to a second encoded value and sending the second non-recoverable diagnostic flag to the first diagnostic handler application; the second encoded value having each nibble thereof selected from an even Karnaugh set of binary values;	the first diagnostic handler application setting a first master non-recoverable diagnostic flag associated with the DC-DC voltage converter to a first encoded fault value if the first non-recoverable diagnostic flag is equal to a second encoded fault value, or the second non-recoverable diagnostic flag is equal to a third encoded fault value;	wherein each of the first and second non-recoverable diagnostic flags is a flag which when set to an encoded fault value induces the diagnostic system to take safe action by transitioning the high voltage switch and the low voltage switch in the DC-DC voltage converter to the open operational state, and to transition the contactro to the open operational state to electrically de-couple a battery pack from a vehicle electric laod, and the diagnostic system thereafter maintain the high voltage switch, the low voltage switch, and the contactor in the open operation state even if the first and second non-recoverable diagnostic flags are set to an encoded non-fault value;	wherein the odd Karnaugh set of values corresponds to numbers having .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863